Citation Nr: 0103878	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  98-18 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for digestive disorder 
with dumping syndrome, post operative residuals of a duodenal 
ulcer with vagotomy, pyloroplasty, and gastrostomy, 
gastrointestinal (GI) disease manifested by epigastric pain, 
intestinal hemorrhage, to include hypoglycemia, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956, 
and again from August 1956 to January 1960.  

This appeal arises from a September 1998 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran testified at a Travel Board hearing in 
April 2000.  During that hearing, the veteran raised the 
issue of entitlement to service connection for depression, 
secondary to his service-connected GI disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The veteran's digestive disorder, with dumping syndrome, post 
operative residuals of a duodenal ulcer with vagotomy, 
pyloroplasty, and gastrostomy, GI disease manifested by 
epigastric pain, intestinal hemorrhage, to include 
hypoglycemia, is not more than moderately disabling.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for a 
digestive disorder, with dumping syndrome post operative 
residuals of a duodenal ulcer with vagotomy, pyloroplasty, 
and gastrostomy, GI disease manifested by epigastric pain, 
intestinal hemorrhage, to include hypoglycemia, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7305, 7308 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed.  Therefore, no further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

In an October 1961 Board of Veterans' Appeals (Board) 
decision, service connection for a GI disorder, manifested by 
epigastric pain and intestinal hemorrhage was granted.  A 
November 1961 rating decision implemented the October 1961 
decision and a noncompensable evaluation was assigned.  In 
1963, an active duodenal ulcer was diagnosed, and in 
September 1963, the disability was recharacterized as a 
duodenal ulcer and the noncompensable evaluation was 
increased to 20 percent.  By rating decision of 
November 1986, the veteran's GI disorder, now classified as a 
duodenal ulcer, post operative dumping syndrome, was found to 
be 40 percent disabling under Diagnostic Code 7308.  By 
rating decision of December 1990, the disability was 
recharacterized as dumping syndrome, post operative residuals 
of a duodenal ulcer with vagotomy, pyloroplasty and 
gastrostomy, GI disease manifested by epigastric pain and 
intestinal hemorrhage.  The 40 percent evaluation was 
confirmed and continued and has remained in effect since.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  Where entitlement to 
service connection has been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).   

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3 (2000).

Historically, the Board notes that the veteran weighed 155 
pounds at enlistment in June 1952.  He weighed 215 pounds at 
his first VA examination in March 1960, and 226 pounds at a 
VA examination in October 1990.

The veteran was seen in the emergency room in August 1997 at 
the Franciscan Hospital, complaining of dizziness, 
lightheadedness, and being generally weak.  He stated that he 
felt as if he would black out, although he did not pass out 
completely.  There was no vomiting, pain, or nausea.  His 
blood sugar was noted to be low.  He related that he had 
multiple medical problems such as dumping syndrome.  He also 
stated that he had hypoglycemia for several years but no one 
had ever picked it up.  He indicated that he was admitted to 
the hospital approximately three months ago for similar 
symptoms but not a great deal was found.  Physical 
examination of the abdomen showed it was soft and tender.  
There was a firm, hard mass noted in the midline in the upper 
abdomen which he stated had been present for over 30 years, 
and he was told that this was a piece of his xiphisternum 
that was knocked off during surgery.  X-ray of the abdomen 
showed the bowel gas pattern was normal.  The air fluid level 
in the left upper quadrant was indicated to likely represent 
air within a stomach which was either unusual in shape or 
indicative of recent surgery.  The impression was a 
hypoglycemic episode.  The veteran was advised to continue 
his current medication, follow up with his family physician, 
and return if his condition got worse.  

The veteran underwent VA examination in July 1998.  He noted 
developing severe abdominal pain and the onset of black 
stools in 1953.  He was diagnosed with duodenal ulcer, but 
conservative therapy was ineffective and he underwent a 
surgical procedure in 1971 to repair bleeding duodenal and 
gastric ulcers.  The procedure included a vagotomy and 
pyloroplasty.  After surgery, the bleeding resolved but he 
continued to have abdominal pain.  

At the time of the 1998 examination, he reported a recent 
history of blood streaked stools, and having been recently 
diagnosed with internal hemorrhoids during a colonoscopy 
examination.  He also reported a recent history of 
constipation, abdominal discomfort relieved by belching, gas 
associated with nausea, and the lack of appetite.  Finally, 
he reported episodes of sporadic hypoglycemia over the past 
year, some dizziness and lightheadedness, and weekly episodes 
of severe lower abdominal pain with associated watery 
diarrhea, nausea and vomiting.  

Physical examination showed the veteran to be in no distress.  
He had no signs of recent weight loss or gain.  There was no 
signs of anemia on examination.  Examination of the abdomen 
revealed it to be moderately obese and mildly tender to 
palpation on several aspects of the right side.  There were 
no palpable masses except for a bony prominence in the upper 
mid epigastrium area, reported by the veteran to be a result 
of damage to his sternum at the time of his 1971 surgery.  
Bowel sounds were normal, and rectal examination was 
unremarkable.  His hemoglobin was 14.2, and the normal range 
was noted to be 14-18; his hematocrit was 41, with the normal 
range being from 42-52.  The diagnoses were history of 
duodenal and gastric ulcer disease treated with a surgical 
procedure in 1971 including vagotomy and pyloroplasty; 
irritable bowel syndrome with symptoms of intermittent pain, 
gas and belching; intermittent episodes of loose stool, 
nausea, and vomiting, sometimes associated with pain; 
internal hemorrhoids; and episodic hypoglycemia, etiology 
undetermined.  The examiner opined that there was no evidence 
of any relationship between episodes of hypoglycemia and the 
veteran's history of ulcer disease or therapy for ulcer 
disease including the surgical procedure.  Additionally, the 
examiner found that the appellant did not have a history 
consistent with dumping disease.   

VA outpatient treatment records dated from August 1996 to 
October 1998 were associated with the claims folder.  These 
records showed the veteran to have periodic treatment for 
unrelated conditions and hypoglycemia, noted to be secondary 
to dumping syndrome.  In June 1997 his weight was 236 pounds, 
and in August 1997, the veteran's weight was recorded as 242 
pounds.  In May 1998, his weight was 221 pounds.  In 
June 1998, his hypoglycemia and weight were noted to be 
stable.  A complete blood count was normal.  In October 1998, 
his weight was 218 pounds.

In November 1998, the veteran was seen at Franciscan Hospital 
with complaints of abdominal pain in the left lower quadrant.  
He stated he had these pains off and on for the past several 
years, but they had become worse lately.  He denied nausea, 
vomiting and diarrhea.  The examination was judged to be 
consistent with diverticulitis.  Physical examination 
revealed the abdomen to be soft and not distended.  There was 
tenderness in the left lower quadrant, but no rebound 
tenderness or peritoneal signs.  A CT scan of the upper 
abdomen and pelvis revealed normal findings without evidence 
of diverticulitis.  X-rays showed no abdominal masses.  A 
consultation with Mark A Manegold, M.D., resulted in the 
clinical impression of chronic abdominal pain with recent 
acute exacerbations.  The etiology for the abdominal pain was 
uncertain.  The pain had been present for the last 28 years 
on a constant basis.  There was also probable narcotic 
dependence as well as underlying depression and stress 
reaction.  The latter problems were no doubt secondary to his 
chronic medical problems, prostate cancer diagnosis, and home 
situation.  There appeared to be no acute process and no 
surgical problem.  

An April 1999 letter from Anna P. Sobolewski, M.D., provided 
a synopsis of the November 1998 treatment consistent with 
that reported above. 

Blood work conducted by a private provider in March 1999 
revealed hematocrit and hemoglobin levels that were within 
normal limits.

The veteran and his daughter provided personal hearing 
testimony before a hearing officer at the RO in April 1999.  
The veteran testified that he had variable weight gain and 
loss with his highest weight of 246 to the lowest weight of 
191.  He stated that he had a 30 pound fluctuation per year.  
He related that he had diarrhea connected with nausea four to 
five times per week.  He did not know if he had anemia.  He 
also testified that he was unable to eat very much at one 
sitting, or he would get diarrhea and nausea.  He related 
that he ate 6-7 small meals per day.  He complained that his 
condition had worsened over the last year and a half.  

The veteran and his daughter testified at a Travel Board 
Hearing in Cleveland, Ohio, before the undersigned in 
April 2000.  He testified that he had 4-5 bowel movements per 
day; ate 5-7 small meals per day; and had lost anywhere from 
10 to 30 pounds.  He related that he developed cancer and was 
placed on Estrogen and that medication made him gain weight.  
He stated that he was in and out of the hospital a lot in the 
last year suffering with dehydration, nervousness, and 
general nausea.  He related that he had a lot of gas after 
eating, lots of sweating, weakness and was only up for 5-6 
hours per day and then had to lay down.  His daughter 
testified that the appellant had dizzy spells, sweating, and 
lack of balance.  She also related that he was medicated with 
nausea medication and pain pills.  

The veteran's service-connected stomach disability is rated 
under Diagnostic Code 7308, for postgastrectomy syndromes.  
The Board notes that ratings under Diagnostic Codes 7301 
though 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. 38 C.F.R. § 4.114 
(2000). 

Under 38 C.F.R. § 4.114, Diagnostic Code 7308, a 40 percent 
evaluation reflects a moderate post gastrectomy syndrome, 
with episodes (less frequent than the next higher level of 
disability) of epigastric distress with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent rating is assigned for a severe 
postgastrectomy syndrome with associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia. 

In this case, the record indicates that the appellant 
periodically suffers from nausea, sweating, diarrhea, and 
hypoglycemic symptoms.  He also has weight loss of 
approximately 22 pounds over a 14 month period.  His weight, 
however, was most recently described as stable, and no 
practitioner has ever described the veteran as malnourished 
as is required for a 60 percent rating.  Indeed, on average, 
the appellant weighs at least 50 pounds more than he did when 
he qualified for military service in 1952, and this 50 pound 
weight gain has been evident since at least 1960 
notwithstanding the unsupported lay assertion that the 
veteran's current weight is bolstered by medication used to 
treat his nonservice connected prostate cancer.  In this 
latter regard, it must be noted that as a lay person 
untrained in the field of medicine, the appellant is not 
qualified to offer an opinion as to the impact of any cancer 
treatment on his weight.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board notes further that the veteran also does not show 
signs of anemia.  Specifically, he has had essentially normal 
hemoglobin and hematocrit levels throughout the term of this 
appeal, and no practitioner has diagnosed anemia.  There also 
is no evidence of any circulatory disturbance after meals.  
Therefore, although the veteran has satisfied some of the 
symptoms for a 60 percent rating, the preponderance of the 
evidence shows that he does not suffer from a severe 
postgastrectomy syndrome.  Hence, the Board finds that his 
condition has not met the increased rating requirements under 
38 C.F.R. § 4.114, Diagnostic Code 7308.  

The veteran could also be evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7305 for a duodenal ulcer.  A 60 percent 
rating is assigned for severe duodenal ulcers, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  There is, however, no 
competent evidence that the appellant has anemia, ulcer 
induced weight loss productive of a definite impairment of 
health, and no evidence of recurrent episodes of bloody 
vomiting.  Therefore, the veteran does not meet the criteria 
for a 60 percent evaluation under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

The Board therefore finds that the currently assigned 
schedular evaluation in this case is more than adequate.  A 
disability rating up to 60 percent exists in the Schedule for 
greater disability from a duodenal ulcer or postgastrectomy 
syndrome. The record does not establish a basis to support 
the assignment of higher rating under the Schedule for either 
disability rating, as discussed above. For the reasons noted 
above, the Board concludes that the impairment resulting from 
the service-connected stomach disability is adequately 
compensated by the schedular rating now assigned.  Therefore, 
an increased evaluation is not warranted in this case.

In reaching this decision the Board acknowledges that the 
1998 VA examination was conducted by a physician who did not 
have access to the appellant's claims folder.  The findings 
necessary for a 60 percent evaluation, however, did not 
necessitate the physician's review of the file.  In this 
regard, the examiner was objectively able to ascertain, 
without a review of the file, whether the appellant was 
malnourished, anemic, and/or objectively showing evidence of 
weight loss that was productive of a definite impairment of 
health.  The presence of the file at the examination would 
not have changed the examiner's findings.  Hence, the Board 
finds this omission to have been harmless.

The Board acknowledges also that because ratings under 
Diagnostic Codes 7301 though 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other 
38 C.F.R. § 4.114 provides for an elevation to the next 
higher level where the level of severity of the overall 
disability warrants such an elevation.  The Board finds, 
however, that an increase under this regulation is not 
warranted.  The veteran is not malnourished, anemic, and 
there is no evidence of postprandial circulatory problems.  
While he has lost some weight this weight loss is not 
clinically shown to adversely impact his health.  Indeed, as 
noted above, the appellant still weighs 50 pounds more than 
when he was fit for full military duty at enlistment.  
Finally, there is no competent evidence that suggests that 
the appellant's current weight is maintained by medication 
used for a nonservice connected disorder.  Hence, 
notwithstanding the fact that the appellant does have 
multiple disorders, an increase under this clause of 
38 C.F.R. § 4.114 is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for a digestive disorder with dumping 
syndrome, post operative residuals of a duodenal ulcer with 
vagotomy, pyloroplasty, and 

gastrectomy, GI disease manifested by epigastric pain, 
intestinal hemorrhage, to include hypoglycemia, is denied.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

